Citation Nr: 1419750	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-41 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right ankle injury.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

3.  Entitlement to service connection for pilondial cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  Thereafter, he served in the Reserves until June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2011, the Veteran testified at the RO before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that hearing is of record.  In a December 2012 letter, the Board advised the Veteran that the VLJ from the March 2011 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  That same month, the Veteran responded that he did not want a hearing with a new VLJ. 

In regard to the claim for service connection for pilondial cyst, the Board notes that the Veteran's claim was initially denied by the RO in a September 1986 rating decision.  The Veteran did not appeal the decision.  Thereafter, in November 1989 the Veteran filed a new claim for service connection for pilondial cyst.  The claim was again denied and the Veteran perfected his appeal.  In October 1990, the Board denied the claim.  

The evidence of record at the time of the October 1990 Board decision consisted of some service treatment records; however evidence received after the October 1990 Board decision included, in pertinent part, additional July 1970 service treatment records (submitted by the Veteran after the October 1990 Board decision), which reflect that the Veteran was surgically treated for the pilonidal cyst (incision and drainage) due to "marked" pain and swelling for four days.  
On the basis of the submission of new service treatment records, the Board finds that the September 1986 rating decision, which initially denied the claim for service connection for a pilondial cyst, is not final.  As such, new and material evidence is not necessary to reopen the claim and the claim is reviewed on a de novo basis.  See 38 C.F.R. § 3.156(c).  Accordingly, because that original decision is still pending, the matter presently for consideration is entitlement to service connection for pilonidal cyst as reflected on the title page. 

As for the claims for whether new and material evidence has been received to reopen the claims of service connection for residuals of a right ankle injury and hearing loss, the Board notes that they too were initially denied by the RO in a September 1986 rating decision.  The Veteran did not appeal the decision and therefore it became final.  38 C.F.R. § 20.1103 (2013).

Thereafter, in November 1989 the Veteran filed new claims for service connection for these disabilities.  The claims were again denied and the Veteran perfected appeals with respect to each claim.  In October 1990, the Board denied the claims.  The Veteran did not appeal the Board's denial of any of the claims to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the October 1990 Board decision is final as to the claims for service connection for residuals of a right ankle injury and hearing loss.  38 C.F.R. § 20.1104 (2013).

Thereafter, in November 2001 the Veteran filed a claim to reopen his service connection claims for an ankle disability and hearing loss.  In response, in December 2001 VA sent the Veteran a letter regarding reopened claims.  The letter indicated that VA would assist the Veteran in retrieving VA treatment records.  In February 2002 the Veteran submitted a VA Form 21-4138, which indicates that he received treatment for his disabilities for the last four years at the VA Medical Center (VAMC) in New Orleans.

In February 2002 VA sent the Veteran a letter indicating that the service connection claims for an ankle disability and hearing loss were previously denied by the RO in 1986 and because the Veteran failed to file a timely appeal, the 1986 rating decision is final.  It was then noted that a December 2001 letter was sent to the Veteran requesting evidence of the continuous existence of the disabilities since service.  It goes on to state that since no evidence had been received, the November 2001 claims were denied.

In a March 2002 letter, the Veteran requested a hearing.  In June 2002 an RO hearing was held.  The hearing transcript reflects that the issues before VA were whether new and material evidence had been received to reopen the service connection claims for a right ankle disability and hearing loss. 

In August 2002, the RO issued a rating decision denying reopening of the claim for service connection for a right ankle disorder on the basis that new and material evidence had not been received.  The hearing loss claim was not adjudicated.  Moreover, the evidence considered included only the testimony from the June 2002 personal hearing.  VA never made any attempt to obtain the VA treatment records from New Orleans, which the Veteran had referred to in his February 2002 VA Form 21-4138.  

The Veteran subsequently filed an August 2004 application to reopen his service connection claim involving the right ankle disability.  The claim was denied in a March 2005 rating decision.  The Veteran did not appeal the decision.  He filed another application to reopen his service connection claim for a right ankle disability in January 2007.  In an April 2007 rating decision, the RO denied reopening of the claim.  The Veteran did not appeal the decision.

In April 2008 the Veteran submitted a claim to reopen his service connection claims for right ankle disability, hearing loss, and scars from the pilondial cyst.  In May 2008, the RO denied reopening of the service connection claims for right ankle disability and hearing loss.  The Veteran perfected an appeal with respect to this rating decision.  (In an October 2008 rating decision, the RO granted service connection for a scar associated with the pilondial cyst.)

In a September 2011 Remand Decision of the Board, it was found that that the August 2002 rating decision denying reopening of the right ankle disability was not final as it was based on an incomplete record because the VA treatment records from the VAMC New Orleans referred to by the Veteran in his February 2002 VA Form 21-4138 were not obtain.  It was also found that the August 2002 rating decision failed to adjudicate the claim involving hearing loss and the rating action with regard to that issue was not final.  The Board found that the last prior final decision with respect to the claims for service connection for a right ankle disability and hearing loss is the Board's October 1990 decision and that the claim currently before the Board is the November 2001 claim.  

The issues on appeal were previously remanded by the Board in September 2011 for further evidentiary development of obtaining outstanding VA treatment records from the VAMC New Orleans from 1998 to 2002.  This was accomplished and the claims were readjudicated in a December 2012 supplemental statement of the case.  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for pilondial cyst, service connection for residuals of a right ankle injury, and service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 1990 decision, the Board denied reopening the claim of service connection for residuals of a right ankle injury and hearing loss, finding that new and material evidence had not been submitted to establish that a right ankle injury or hearing loss were incurred in or aggravated by service or that a sensorineural hearing loss disability was manifested to a compensable degree within one year of service separation.  

2.  The Veteran did not submit a notice of disagreement to the October 1990 Board decision within one year of issuance of the decision.

3.  Evidence received since the October 1990 Board decision denying service connection for residuals of a right ankle injury relates to an unestablished fact necessary to substantiate the claim for service connection.

4.  Evidence received since the October 1990 Board decision denying service connection for hearing loss relates to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSIONS OF LAW

1.  The October 1990 Board decision that denied reopening of service connection for residuals of a right ankle injury and hearing loss became final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1104 (2013).

2.  New and material evidence has been received to reopen service connection for residuals of a right ankle injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013).

3.  New and material evidence has been received to reopen service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the Board's favorable decision on the Veteran's petition to reconsider service connection for pilondial cyst and reopen the claims of service connection for residuals of a right ankle injury and hearing loss, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 
8 Vet. App. 1 (1995).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Residuals of a Right Ankle Injury

The evidence of record at the time of the October 1990 Board decision consisted of service treatment records, VA treatment records from July 1980 to August 1989, VA otolaryngology and audiological examinations dated August 1988, and the Veteran's statements dated November 1989, June 1990, and October 1990.  
Specifically, in a November 1989 statement, the Veteran reported that he injured his left ankle prior to service, but not his right ankle.  Service treatment records dated August 1970 reflect that the Veteran reported that he had fractured his right ankle two years ago (i.e., approximately 1968) and was currently complaining of right ankle pain.  A September 1970 service treatment record reflects a notation of right ankle pain.  The in-service physician noted a severe injury one year ago which required crutches for three weeks.  An August 1979 medical condition physical profile record reveals a notation of a severe stress reaction to the right ankle.  A September 1970 radiography report stated that there was a unfused bony fragment distal to the medial malleolus which "could" represent an old ununited avulsion fracture.  

Evidence received after the October 1990 Board decision includes, in pertinent part, statement from the Veteran's mother (December 2004) and former spouse (January 2007) stating that the Veteran did not have a preexisting right ankle injury or disorder prior to service entrance.  The Board finds that these statements, obtained after the October 1990 Board decision and presumed to be true for the purpose of determining whether new and material evidence has been received, tend to show that the Veteran was sound at service entrance.  As such, this new evidence relates to an unestablished fact which may substantiate the claim for service connection for residuals of a right ankle injury (i.e., if the presumption of soundness attaches, service connection may be established by showing a nexus to service, "chronic" symptoms in service and/or "continuous" symptoms since service separation under).  Accordingly, new and material evidence has been received to reopen service connection for residuals of a right ankle injury.  38 C.F.R. § 3.156(a).
Reopening of Service Connection for Hearing Loss

The evidence of record at the time of the October 1990 Board decision consisted of service treatment records, VA treatment records from July 1980 to August 1989, VA otolaryngology and audiological examinations dated August 1988, and the Veteran's statements dated November 1989, June 1990, and October 1990.  Specifically, in a November 1989 statement, the Veteran reported that he experienced a complete loss of hearing when he was near a land mine that had been strategically detonated.  

Evidence received subsequent to the October 1990 Board hearing includes, in pertinent part, the March 2011 Board hearing testimony where the Veteran stated that his VA physician Dr. P. told him that his hearing loss was due to acoustic trauma he suffered in service.  See March 2011 Board Hearing Transcript at pg. 25.  July 1986 VA treatment records reveal that Dr. P. conducted a stapedectomy on the Veteran's right ear.  The Board finds that the Veteran's statements, obtained after the October 1990 Board decision and presumed to be true for the purpose of determining whether new and material evidence has been received, demonstrate a possible relationship between the Veteran's hearing loss and service.  As such, the Board finds that new and material evidence has been received to reopen service connection for hearing loss.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the appeal to reopen service connection for residuals of a right ankle injury is granted.  To that extent only, the appeal is granted.

New and material evidence having been received, the appeal to reopen service connection for hearing loss is granted.  To that extent only, the appeal is granted.



REMAND

Service Connection for Pilonidal Cyst

In light of the submission of new service treatment records, the September 1986 rating decision, which initially denied the claim for service connection for a pilondial cyst, is not final.  As such, the claim is being reviewed on a de novo basis.

A veteran is presumed in sound health when entering service, except for conditions noted during his enlistment examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2013).  Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that he had a pre-existing disorder and that it was not aggravated during his service beyond its natural progression.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

In the present case, the Veteran does not dispute that his pilonidal cyst preexisted service entrance.  The Veteran, however, contends that symptoms relating to the pilonidal cyst increased during service (i.e., the pilonidal cyst was aggravated during service).  Service treatment records dated July 1970 reflect that the Veteran underwent surgically treatment for the pilonidal cyst (incision and drainage) due to "marked" pain and swelling for four days.  The Veteran has not been afforded a VA examination for the pilonidal cyst disorder.  The Board finds that medical comment is needed to assist in determining whether there is clear and unmistakable (obvious, manifest or undebatable) evidence that the pilonidal cyst was not aggravated beyond its natural progression from June 1970 to December 1971.  

Service Connection for Residuals of a Right Ankle Injury

The Veteran contends that he first injured his right ankle during service.  The Veteran has specifically testified that he only injured his left ankle prior to service, but not the right.  Statements dated December 2004 and January 2007 from the Veteran's mother and his former spouse note that the Veteran did not have a preexisting right ankle injury or disorder prior to service entrance.  In the June 1970 service induction examination report, a right ankle or other musculoskeletal condition was not "noted" on entry into service.  A June 1970 report of medical history, completed by the Veteran at service entrance, also does not reveal a prior right ankle injury or other musculoskeletal condition.  Later, in August 1970 a medical condition physical profile record form was completed which noted that the Veteran had been on crutches for three weeks due to a severe stress reaction to the right ankle.  This was in response to an August 1970 service treatment record where the Veteran reported having injured his right ankle two years prior.  A September 1970 radiography report stated that there was an unfused bony fragment distal to the medial malleolus which "could" represent an old ununited avulsion fracture.

As noted above, a veteran is presumed in sound health when entering service, except for conditions noted during his enlistment examination.  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).    

In this case, the Board finds that the presumption of soundness at service entrance regarding the Veteran's right ankle has not been rebutted by clear and unmistakable evidence.  First, a right ankle injury or condition was not "noted" at the June 1970 service entrance examination nor was it reported during the report of medical history completed by the Veteran.  Further, although the September 1970 radiography report stated that there was an unfused bony fragment distal to the medial malleolus which "could" represent an old ununited avulsion fracture, this statement is of no probative value as it is speculative because it merely suggests the possibility (and not a probability) of an old right ankle fracture.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could" is too speculative to provide the degree of certainty required for medical nexus evidence); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in equivocal terms of "may or may not" is speculative and insufficient to support an award of service connection).  

Moreover, the Veteran has repeatedly stated that he did not injure his right ankle prior to service, but only his left ankle.  See Veteran's November 1989 statement, June 2002 DRO Hearing transcript pg. 1, and March 2011 Board hearing testimony at pg. 7; see also December 2004 statement from the Veteran's mother and January 2007 statement from the Veteran's former spouse (both stating that the Veteran did not have a preexisting right ankle injury or disorder prior to service entrance).  

There is also no recorded evidence from the time surrounding the Veteran's actual entry to service that gives any indication that he had a right ankle injury prior to service.  There is no contemporaneous private medical evidence showing a diagnosis of a right ankle disorder or other musculoskeletal condition prior to service.  Because the Board finds that there is a lack of contemporaneous medical evidence clearly and unmistakably indicating that the claimant had a right ankle disorder or other musculoskeletal condition prior to active service, the presumption of soundness has not been rebutted.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record).  As such, the Board finds that a right ankle disorder did not preexist service entrance.

The evidence of records since service separation reveals numerous complaints and treatment for right ankle pain.  A March 2011 statement from the Veteran's physical therapist (M.T.) states that the Veteran's ongoing right ankle pain was consistent with possible complications from the reported in-service injury in 1970.  The Board finds that a VA examination is warranted in order to assist in determining the nature and etiology of any right ankle disorder.  

Service Connection for Hearing Loss

In a November 1989 statement, the Veteran reported that he experienced a complete loss of hearing during service when he was near a land mine that had been strategically detonated.  As noted above, the Veteran has stated that his VA physician, Dr. P., told him that his hearing loss was due to acoustic trauma he suffered in service.  See March 2011 Board Hearing Transcript at pg. 25.  Treatment records from Dr. P. reveal that the Veteran underwent a stapedectomy on the right ear; however, a nexus opinion for the Veteran's hearing loss was not rendered.  As such, the Board finds that a VA examination is warranted in order to assist in determining the nature and etiology of the Veteran's hearing loss disorder.   
The last VA treatment record is dated August 24, 2012 from the New Orleans VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all VA treatment records from August 25, 2012 to the present from the New Orleans VAMC.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Obtain a VA medical opinion regarding the Veteran's pilonidal cyst (a physical examination is not required unless deemed necessary).  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.  
The examiner is then asked to address whether the evidence is clear and unmistakable (obvious, manifest or undebatable) that the Veteran's pilonidal cyst (which preexisted service entrance) was not aggravated beyond its natural progression during, or as a result of, his service.  (Note: Service treatment records dated July 1970 reflect that the Veteran underwent surgically treatment for the pilonidal cyst (incision and drainage) due to "marked" pain and swelling for four days).

3.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of his right ankle disorder.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  The examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner is asked to address the following: 

(a)  Provide a diagnosis for any right ankle disorder.

(b)  For each diagnosis identified, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right ankle disorder had its onset during active service or is related to any in-service event or injury.  (Note:  The examiner should assume, for purposes of the opinion, that the Veteran was sound on entry into service).  

4.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the Veteran's hearing loss.  The examiner is requested to review the claims file and to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hearing loss disorder had its onset during service or is related to any in-service event or injury. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner(s) should state the reason(s) why.

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


